Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 28, 2014

The Court of Appeals hereby passes the following order:

A14D0476. BOBBY JOHNSON v. BANK OF AMERICA, N. A.

      Bobby Johnson filed a complaint in superior court, which the superior court
dismissed by order entered July 29, 2014.         Johnson filed an application for
discretionary appeal, seeking to challenge this ruling.
      Under OCGA § 5-6-34 (a) (1), a party may file a direct appeal from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below,
except as provided in Code Section 5-6-35.” The order Johnson seeks to appeal is a
final order, and no provision of OCGA § 5-6-35, the discretionary appeal statute,
appears to apply.
      When an applicant files a timely discretionary application from an order subject
to direct appeal, OCGA § 5-6-35 (j) provides that “the appellate court shall have
jurisdiction to decide the case and shall grant the application.” Accordingly, this
application is hereby GRANTED. Johnson shall have ten days from the date of this
order to file a notice of appeal with the superior court if he has not already done so.
The superior court is instructed to include a copy of this order in the record
transmitted to this Court.
Court of Appeals of the State of Georgia
                                     10/28/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.